                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

CHARLEY JAMES                                           CIVIL ACTION NO. 20-0308

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

SHERIFF SAMMY BYRD, ET AL.                              MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 19] of the Magistrate Judge having been

considered, together with the written Objection [Doc. No. 20] hereto filed with this Court, and,

after a de novo review of the record, finding that the Magistrate Judge’s Report and

Recommendation is correct and that judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that, with the exception of Plaintiff

Charley James’ claims against Nurse Welch for forcing him to accept the wrong medication, all

other claims are DENIED and DISMISSED as frivolous, and for failure to state claims on

which relief may be granted.

       MONROE, LOUISIANA, this 13th day of April, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
